DETAILED ACTION
Response to Amendment
This action is in response to the response to the amendment filed on 06/29/2022.  Claims 21, 39, 40, and 42 have been amended. Claims 21-30, 32-40, and 42 are pending and currently under consideration for patentability. 
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-30, 32-40, and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,528,963 because the patent and the application under examination name the same inventive entity. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Patent No. 10,528,963 recite the entirety of limitations of claims 21-30, 32-40, and 42 of the instant application. For example, application claims 21, 39, and 40 are anticipated by patent claim 1 because patent claim 1 recite additional features such as “modify the original incentive offer for a second demographic group different from the first demographic group based on the first plurality of incentive offer metrics;” wherein application claims 21, 39, and 40 do not recite these features and are essentially broader than patent claim 1. Therefore patent claim 1 of Patent No. 10,528,963 is in essence a “species” of the generic invention of application claims 21, 39, and 40. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Claims 22-30, 32-38, and 41 (Dependent on claim 21) do not cure the deficiencies of the independent claims. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-30, 32-40, and 42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 21-30, 32-40, and 42 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claims 21, 39, and 40 recite a system, method, and computer-readable medium for modifying or updating a ratio revenue shared between entities based on comparing incentive offer metrics. Under Step 2A, Prong I, claims 21, 39, and 40 are directed to an abstract idea without significantly more, as they all recite a judicial exception. Modifying or updating a ratio of revenue shared between entities based on comparing incentive offer metrics is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. Other limitations to the claims include receiving, from an offer provider system, first information including: an original incentive offer displayed as a notification on a mobile device operated by a first consumer belonging to a first demographic group, and first transaction information associated with a merchant device when the first consumer accepts the original incentive offer; determining a first plurality of incentive offer metrics based on the first transaction information, the first plurality of incentive offer metrics reflecting a first weighted ratio of a first plurality of costs associated with providing the original incentive offer to the first demographic group; providing the first plurality of incentive offer metrics to the offer provider system; receiving, from the offer provider system, second information including: a modified incentive offer for a second demographic group based on the first plurality of incentive offer metrics, wherein at least one parameter of the modified incentive offer is altered as compared to the original incentive offer, and second transaction information from the merchant device when a second consumer accepts the modified incentive offer; determining a second plurality of incentive offer metrics based on the second transaction information, the second plurality of incentive offer metrics reflecting a second weighted ratio of a second plurality of costs associated with providing the modified incentive offer to the second demographic group; comparing the first plurality of incentive offer metrics associated with the original incentive offer and the second plurality of incentive offer metrics associated with the modified incentive offer to a predetermined condition; and updating, based on comparing the first plurality of incentive offer metrics associated with the original incentive offer and the second plurality of incentive offer metrics associated with the modified incentive offer to the predetermined condition, a ratio of revenue shared with other entities. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claims 21, 39, and 40 are directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 21, 39, and 40 have recited the following additional elements: Service provider system, Offer provider system, mobile device, merchant device, Processor(s), Computer-readable memory(s), and Apparatus. These additional elements in claims 21, 39, and 40 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea and do no more than link the judicial exception to a particular technological environment or field of use, i.e. service provider system, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claims 21, 39, and 40 do not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe generic computer-based elements, ¶ [022], for implementing the “general purpose computer”, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 22-30, 32-38, and 42 further recite the system of claim 21. Dependent claims 22-30, 32-38, and 42 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claims 21, 39, and 40. For example, claims 22-30, 32-38, and 42 describe the limitations for calculating offer incentive metrics and updating a revenue shared due to the redemption of the offer – which is only further narrowing the scope of the abstract idea recited in the independent claims.  
Under Step 2A, Prong II, for dependent claims 22-30, 32-38, and 42, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
The dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 21-23, 32-40, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2012/0016727 to Ouimet in view of U.S. Publication 2003/0105664 to Luchene.

Claims 21, 39, and 40 are system, method, and computer-readable medium claims, respectively, with substantially indistinguishable features between each group.  For purposes of compact prosecution, the Office has grouped the common method, system and non-transitory computer readable storage medium claims in applying applicable prior art.
With respect to Claim 21:
Ouimet teaches:
A service provider system for optimizing incentive offers based on costs of providing the incentive offers, the service provider system comprising: one or more processors configured to execute instructions to (Ouimet: ¶ [0064]):
receive, from an offer provider system, first information comprising: first transaction information associated with a merchant device, wherein the first transaction information is associated with an original incentive offer displayed as a notification on a mobile device (i.e. T-Log data is received after consumer redeems discounted offer and the offer is displayed on the user’s cell phone) (Ouimet: ¶ [0131] “When the consumers in the targeted segment redeem the discounted offer, the identifier relating the purchase of product Pl to the promotion is stored with T-LOG data 20 for the transaction. The identifier in T-LOG data 20 enables retailers 66-70 to associate the purchase of product Pl with the promotion. In this case, the identifier in T-LOG data 20 shows that consumer 62 did indeed purchase product Pl with the discounted offer of $1.25.” Furthermore, as cited in ¶ [0119] “The individualized discount is transmitted back to the consumer and displayed on cell phone 116.”);
determine a first plurality of incentive offer metrics based on the first transaction information (i.e. metrics associated with discounted offer such as net value) (Ouimet: ¶ [0096] “The "Final Price" column shows the final price (FP) offered to the consumer, i.e., regular price less the default discount from retailer 66 ($4.00-1.00=3.00). The "Net Value" column is the net value or normalized value (NV) of the BB1 product to consumer 62. In one embodiment, the net value is the consumer value normalized by the final price, i.e., NV=CV/FP. Alternatively, the net value is determined by NV=(CV-FP)/CV. Using the first normalizing definition, NV=2.50/3.00=0.83. The consumer value CV is less than the final price FP offered by retailer 66, including the default discount. The net value NV to consumer NV 62 is less than one so the BB1 product will not be a good choice for the consumer. Using the second normalizing definition, NV=(2. 50-3.00)/2.50=-0.20. The net value NV to consumer 62 is negative so the BB1 product will not be a good choice for the consumer. Consumer 62 is unlikely to buy the BB1 product because the product attributes do not align or match well with the consumer weighted attributes, taking into account the individualized discounted offer. A net value NV less than one or negative indicates that retailer 66 would likely not receive a positive purchasing decision from consumer 62.”);
compare the first plurality of incentive offer metrics associated with the original incentive offer to a predetermined condition (Examiner notes that “predetermined condition” is described in the Applicant’s specification as a goal by the entity, see ¶ [0112] of Applicant’s originally filed specification) (i.e. comparing the net value of the individualized discounted offer to the retailer’s goal of being in first position or having the highest net value) (Ouimet: ¶ [0101] “The optimized individualized discounted offer is in part a competitive process between retailers. Since the consumer needs to purchase the product from someone, the price tipping point for consumers may involve a comparison of the best available price from competing retailers. In a variation of the previous example, the optimal individualized discounted offer needed to achieve a positive consumer purchasing decision for the product from consumer 62 involves a repetitive process beginning with the regular price less the default discount and then incrementally increasing the individualized discounted offer until the winning retailer is determined. Continuing from the previous example, retailer 68 currently in second position may want to be in first position on optimized shopping list 144. Retailer 68 authorizes personal assistant engine 74 to increase the individualized discounted offer to consumer 62 as necessary to achieve that position. Personal assistant engine 7 4 increases the individualized discounted offer from retailer 68 by as little as one cent, or fraction of one cent, and recalculates the net value NV to consumer 62. If retailer 68 remains in second position, the discounted offer is incremented again and the net value NV is recalculated. The incremental increases in the individualized discounted offer from retailer 68 continue until retailer 68 achieves first position over retailer 70 on optimized shopping list 144, or until retailer 68 reaches its maximum retailer acceptable discount.”);
in response to determining that the first plurality of incentive offer metrics does not meet the predetermined condition, generate a modified incentive offer and transmit the modified incentive offer to the offer provider system (i.e. if the net value of the individualized discounted offer does not meet retailer’s goal of being in first position or being the highest net value then offer will be modified) (Ouimet: ¶ [0101] “The optimized individualized discounted offer is in part a competitive process between retailers. Since the consumer needs to purchase the product from someone, the price tipping point for consumers may involve a comparison of the best available price from competing retailers. In a variation of the previous example, the optimal individualized discounted offer needed to achieve a positive consumer purchasing decision for the product from consumer 62 involves a repetitive process beginning with the regular price less the default discount and then incrementally increasing the individualized discounted offer until the winning retailer is determined. Continuing from the previous example, retailer 68 currently in second position may want to be in first position on optimized shopping list 144. Retailer 68 authorizes personal assistant engine 74 to increase the individualized discounted offer to consumer 62 as necessary to achieve that position. Personal assistant engine 7 4 increases the individualized discounted offer from retailer 68 by as little as one cent, or fraction of one cent, and recalculates the net value NV to consumer 62. If retailer 68 remains in second position, the discounted offer is incremented again and the net value NV is recalculated. The incremental increases in the individualized discounted offer from retailer 68 continue until retailer 68 achieves first position over retailer 70 on optimized shopping list 144, or until retailer 68 reaches its maximum retailer acceptable discount.”);
receive, from the offer provider system, second information comprising: second transaction information from the merchant device, wherein the second transaction information is associated with the modified incentive offer (i.e. the net value of the modified offer is recalculated and tracked to determine if consumer purchases product/redeems offers) (Ouimet: ¶ [0109] “Retailers 66-70 authorize personal assistant engine 74 to continue to increment their respective individualized discounted offer to a lesser value and higher final price FP to consumer 62 in moving toward the optimal individualized discount. Personal assistant engine 7 4 recalculates and tracks the net value of the BB1-BB3 products to consumer 62 during each bidding round of modifying the individualized discounted offers. As the final price FP increases with the lesser discounted offers, the net value for the BB1-BB3 products will one-by-one become less than one or negative using the first and second normalizing definitions, respectively. In other words, at some point in the bidding rounds, the net value of one of the BB1-BB3 products will become less than one or negative. The net value of another BB1-BB3 product will become less than one or negative in the same bidding round or at a later bidding round. The last standing BB1-BB3 product with a net value greater than one or positive, i.e., with the other products having been eliminated or otherwise have dropped out of the competition, is the winning retailer. The last standing BB1-BB3 product with the least individualized discounted offer still yields a net value greater than one or positive value is the price tipping point for consumer 62 to make a positive purchasing decision for one product, i.e., the least individualized discounted offer that would entice the consumer to purchase one product. The winning retailer with the highest net value using the least individualized discounted offer is selected as the best value for consumer 62 and is placed in first position on optimized shopping list 144.”).
compare the second plurality of incentive offer metrics associated with the modified incentive offer to the predetermined condition (i.e. comparing the recalculated net value of the modified individualized discounted offer to the retailer’s goal of being in first position) (Ouimet: ¶ [0101] “The optimized individualized discounted offer is in part a competitive process between retailers. Since the consumer needs to purchase the product from someone, the price tipping point for consumers may involve a comparison of the best available price from competing retailers. In a variation of the previous example, the optimal individualized discounted offer needed to achieve a positive consumer purchasing decision for the product from consumer 62 involves a repetitive process beginning with the regular price less the default discount and then incrementally increasing the individualized discounted offer until the winning retailer is determined. Continuing from the previous example, retailer 68 currently in second position may want to be in first position on optimized shopping list 144. Retailer 68 authorizes personal assistant engine 74 to increase the individualized discounted offer to consumer 62 as necessary to achieve that position. Personal assistant engine 7 4 increases the individualized discounted offer from retailer 68 by as little as one cent, or fraction of one cent, and recalculates the net value NV to consumer 62. If retailer 68 remains in second position, the discounted offer is incremented again and the net value NV is recalculated. The incremental increases in the individualized discounted offer from retailer 68 continue until retailer 68 achieves first position over retailer 70 on optimized shopping list 144, or until retailer 68 reaches its maximum retailer acceptable discount.” Furthermore, as cited in ¶ [0109] “Retailers 66-70 authorize personal assistant engine 74 to continue to increment their respective individualized discounted offer to a lesser value and higher final price FP to consumer 62 in moving toward the optimal individualized discount. Personal assistant engine 7 4 recalculates and tracks the net value of the BB1-BB3 products to consumer 62 during each bidding round of modifying the individualized discounted offers. As the final price FP increases with the lesser discounted offers, the net value for the BB1-BB3 products will one-by-one become less than one or negative using the first and second normalizing definitions, respectively.”); and
modify a ratio of revenue shared with other entities based on the second plurality of incentive offer metrics meeting the predetermined condition (i.e. incremental profit is used to modify sharing percentage of revenue between parties, wherein incremental profit is determined based on a difference between the profits of the initial discount offer and the modified individualized discount offer, with the individualized discount offer meeting the retailers goal of being first or having the highest net value) (Ouimet: ¶¶ [0126] [0127] “If consumer 62 or 64 purchases product P1 with individualized discounted offer 180 less than the maximum discount, then an incremental revenue or profit is realized because the consumer purchased product Pl for a higher price (regular price-individualized discounted offer) than would have been earned with the maximum discount (regular price-maximum retailer acceptable discount). The difference between the maximum discounted offer authorized by retailers 66-70 and the amount of the individualized discounted offer 180 made to consumers 62 and 64 is the incremental profit. Consumer service provider 72 is paid a performance based fee 186 from the incremental revenue or profit, e.g., a share or percentage of the incremental revenue or profit for product P1.…For example, if the retailer has authorized a maximum discounted offer of $2.00 and consumer 62 is offered an individualized discounted offer of $1.25, then the incremental profit is $0.75 for product P1. That is, the retailer was willing to offer a maximum discount of $2.00, but consumer service provider 72 had determined that consumer 62 would likely purchase product P1 for $1 .25 discount. The regular price, individualized discounted offer 180, and actual purchase of product P1 is recorded in T-LOG data 20, as described in FIG. 1 and Table 1. T-LOG data 20 shows that consumer 62 did indeed purchase product P1 with the individualized discounted offer of $1.25. The retailer realized $0.75 more revenue or profit than would have been earned if consumer 62 had received a maximum discount of $2.00. The incremental profit for the transaction involving the sale of product P1 to consumer 62 is $0.75. Based on a sharing percentage of 30%, consumer service provider 72 receives a performance based fee of $0.75*0.30=$0.225 for the purchase of product P1 by consumer 62.”).
Ouimet does not explicitly disclose the first plurality of incentive offer metrics reflecting a first weighted ratio of a first plurality of costs associated with providing the original incentive; and determine a second plurality of incentive offer metrics based on the second transaction information, the second plurality of incentive offer metrics reflecting a second weighted ration of a second plurality of costs associated with providing the modified incentive offer.
However, Luchene further discloses:
the first plurality of incentive offer metrics reflecting a first weighted ratio of a first plurality of costs associated with providing the original incentive (i.e. determine performance rate offers from prior time periods, wherein the performance rate includes a profit rate which reflects the cost associated with providing the offer to the consumers) (Luchene: Fig. 11 and ¶ [0059] “The performance rate of this offer is evaluated, and compared with the performance rate of the offer in prior time periods. If the performance rate declines below that of prior time periods, the offer may be discontinued and replaced. As a replacement, another (discontinued) offer may be granted a randomly-selected or predetermined offer frequency, allowing the corresponding performance rate to be evaluated.” Furthermore, as cited in ¶¶ [0040] [0041] “A Profit Rate is a performance rate of an offer that may be calculated in accordance with the following: Profit Rate=(Revenue-Cost)/Number of Times Provided…The Revenue is the amount of all income derived due to customers accepting the offer. The Cost is the expense incurred from customers accepting the offer. The Number of Times Provided is the number of times a particular offer was provided to customers.”); and
determine a second plurality of incentive offer metrics based on the second transaction information, the second plurality of incentive offer metrics reflecting a second weighted ration of a second plurality of costs associated with providing the modified incentive offer (i.e. determine performance rate of second offer as compared to performance rate of offers from prior time periods, wherein the performance rate includes a profit rate which reflects the cost associated with providing the offer to the consumers) (Luchene: Fig. 11 and ¶ [0059] “The performance rate of this offer is evaluated, and compared with the performance rate of the offer in prior time periods. If the performance rate declines below that of prior time periods, the offer may be discontinued and replaced. As a replacement, another (discontinued) offer may be granted a randomly-selected or predetermined offer frequency, allowing the corresponding performance rate to be evaluated.” Furthermore, as cited in ¶¶ [0040] [0041] “A Profit Rate is a performance rate of an offer that may be calculated in accordance with the following: Profit Rate=(Revenue-Cost)/Number of Times Provided…The Revenue is the amount of all income derived due to customers accepting the offer. The Cost is the expense incurred from customers accepting the offer. The Number of Times Provided is the number of times a particular offer was provided to customers.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Luchene’s first plurality of incentive offer metrics reflecting a first weighted ratio of a first plurality of costs associated with providing the original incentive; and determine a second plurality of incentive offer metrics to Ouimet’s sending a modified offer to a second consumer and determining incentive offer metrics associated with modified offer. One of ordinary skill in the art would have been motivated to do so because “By continually evaluating the performance rates of offers, the offers provided to customers continue to be the highest performing. If the performance rate of a once attractive offer decreases, it can be replaced by other, higher-performing offers.” (Luchene: ¶ [0022]).
With respect to Claims 39 and 40:
All limitations as recited have been analyzed and rejected to claim 21. Claim 39 recites “A method for optimizing incentive offers based on cost of providing the incentive offers, the method comprising:” the steps performed by system claim 21. Claim 40 recites “A non-transitory computer-readable medium storing instructions that, when executed, perform a method for optimizing incentive offers based on costs providing the incentive offer, the method comprising:” (Ouimet: ¶ [0067]). Claims 39 and 40 do not teach or define any new limitations beyond claim 21. Therefore they are rejected under the same rationale.

With respect to Claim 22:
Ouimet teaches:
The service provider system of claim 21, wherein the one or more processors are further configured to execute the instructions to: calculate a first incentive offer metric score based on the first plurality of incentive offer metrics (i.e. metrics associated with discounted offer are evaluated to determine incremental revenue or profit) (Ouimet: ¶ [0138] “In block 214, an evaluation is made of purchases of product Pl by consumers 202-206 of offer group 200 to determine the incremental revenue or profit to retailers 66-70. The actual purchase of product Pl using the individualized discounted offer 210 is recorded in T-LOG data 20, as described in FIG. 1 and Table 1. The difference between the maximum discounted offer authorized by retailers 66-70 and the amount of the individualized discounted offer 210 made to consumers 202-204 in offer group 200 is the incremental revenue or profit.”); and
generate report data reflecting an assessment of performance of the original incentive offer based on the first incentive offer metric score (Ouimet: ¶ [0054] “Model 24 is defined by a plurality of parameters and can be used to generate unit sales forecasting, price optimization, promotion optimization, markdown/clearance optimization, assortment optimization, merchandise and assortment planning, seasonal and holiday variance, and replenishment optimization. Model 24 has a suitable output and reporting system that enables the output from model 24 to be retrieved and analyzed for updating business plan 12.”).

With respect to Claim 23:
Ouimet teaches the service provider system of claim 21, wherein the one or more processors are further configured to execute the instructions to: calculate at least one of the first plurality of incentive offer metrics or the second plurality of incentive offer metrics (i.e. metrics associated with discounted offer are evaluated to determine incremental revenue or profit) (Ouimet: ¶ [0138] “In block 214, an evaluation is made of purchases of product Pl by consumers 202-206 of offer group 200 to determine the incremental revenue or profit to retailers 66-70. The actual purchase of product Pl using the individualized discounted offer 210 is recorded in T-LOG data 20, as described in FIG. 1 and Table 1. The difference between the maximum discounted offer authorized by retailers 66-70 and the amount of the individualized discounted offer 210 made to consumers 202-204 in offer group 200 is the incremental revenue or profit.”).
Ouimet does not explicitly disclose wherein calculating the at least one of the first plurality of incentive offer metrics or the second plurality of incentive offer metrics comprises calculating a cost per card swipe metric based on customer discount, a number of at least one of original incentive offers or modified incentive offers redeemed, total fees paid to service providers, and a total number of instances of at least one of the original incentive offer or the modified incentive offer redeemed during a defined time period.
However, Luchene further discloses calculating a cost per card swipe metric based on customer discount, a number of at least one of original incentive offers or modified incentive offers redeemed, total fees paid to service providers, and a total number of instances of at least one of the original incentive offer or the modified incentive offer redeemed during a defined time period (Luchene: ¶ [0042] “Referring to FIG. 8, a table 170 illustrates another embodiment of the performance rate database 28 (FIG. 1). In this embodiment, the performance rate database 28 is configured to store average profit per offer. The table 170 includes entries 172, 174, 176 and 178, each of which describes an offer that has been provided to customers. It will be understood by those skilled in the art that the table 170 may include any number of entries. Each of the entries 172, 174, 176 and 178 specifies (i) an offer identifier 180 for uniquely indicating the offer; (ii) a number of times accepted 182; (iii) a number of times provided 184; (iv) an average revenue derived per accepted offer 186; (v) an average profit derived per accepted offer 188; and (vi) an average profit derived per offer 190.” Furthermore, as cited in ¶ [0044] “The average profit per accepted offer 188 may be determined by subtracting the cost per offer (the cost 74 of FIG. 4) from the average revenue 186. Finally, the average profit per offer 190, which is the profit rate defined above, may be determined by multiplying the average profit per accepted offer 188 by the acceptance rate of the offer. As described above, the acceptance rate of the offer is determined by dividing the number of times accepted 182 by the number of times provided 184.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Luchene’s calculating a cost per card swipe metric based on customer discount, a number of at least one of original incentive offers or modified incentive offers redeemed, total fees paid to service providers, and a total number of instances of at least one of the original incentive offer or the modified incentive offer redeemed during a defined time period to Ouimet’s sending a modified offer to a second consumer and determining incentive offer metrics associated with modified offer. One of ordinary skill in the art would have been motivated to do so because “By continually evaluating the performance rates of offers, the offers provided to customers continue to be the highest performing. If the performance rate of a once attractive offer decreases, it can be replaced by other, higher-performing offers.” (Luchene: ¶ [0022]).

With respect to Claim 32:
Ouimet teaches the service provider system of claim 21, wherein modifying the ratio of the revenue shared with the other entities comprises increasing the ratio of the revenue shared with the other entities for at least one of the original incentive offer or the modified incentive offer when at least one of the first plurality of incentive offer metrics or the second plurality of incentive offer metrics exceeds than the predetermined condition (i.e. if individualized discount profit is more than maximum discount profit then no incremental profit is generated) (Ouimet: ¶ [0139] “For example, if the retailer has authorized a maximum discounted offer of$1.00 for product Pl and consumer 202 is offered an individualized discounted offer of $0.55, then the incremental profit is $0.45. That is, the retailer was willing to offer a maximum discount of $1.00, but consumer service provider 72 had determined that consumer 202 would likely purchase product Pl for a $0.55 discount. T-LOG data 20 shows that consumer 202 did indeed purchase product Pl with the individualized discounted offer of$0.55. The retailer realized $0.45 more profit than would have been earned if consumer 202 had received the maximum retailer acceptable discount of $1.00. The incremental profit for the transaction involving the sale of product Pl to consumer 202 is $0.45.”).

With respect to Claim 33:
Ouimet teaches the service provider system of claim 21, wherein modifying the ratio of the revenue shared with the other entities comprises reducing the ratio of the revenue shared with the other entities for at least one of the original incentive offer or the modified incentive offer when at least one of the first plurality of incentive offer metrics or the second plurality of incentive offer metrics is less than the predetermined condition (i.e. if individualized discount profit is less than maximum discount profit then incremental profit is increased) (Ouimet: ¶ [0139] “For example, if the retailer has authorized a maximum discounted offer of$1.00 for product Pl and consumer 202 is offered an individualized discounted offer of $0.55, then the incremental profit is $0.45. That is, the retailer was willing to offer a maximum discount of $1.00, but consumer service provider 72 had determined that consumer 202 would likely purchase product Pl for a $0.55 discount. T-LOG data 20 shows that consumer 202 did indeed purchase product Pl with the individualized discounted offer of$0.55. The retailer realized $0.45 more profit than would have been earned if consumer 202 had received the maximum retailer acceptable discount of $1.00. The incremental profit for the transaction involving the sale of product Pl to consumer 202 is $0.45.”).

With respect to Claim 34:
Ouimet teaches the service provider system of claim 32, wherein the one or more processors are further configured to execute the instructions to execute an instruction to notify the other entities of increasing the revenue (i.e. entities monitor incremental profit and realize when they receive an increasing or decreasing share of profit) (Ouimet: ¶ [0129] “Retailers 66-70 can monitor the incremental revenue or profit in block 184 and provide assurances to their management that the marketing budget is being well spent via individualized discounted offers 180. T-LOG data 46 shows that the consumer purchased the product with an individualized discounted offer 180 that is less than the maximum retailer acceptable discount. The promotional campaign achieved its goal in that the consumer actually redeemed the discounted offer. The retailer made a sale and received more profit than would have been realized with the maximum retailer acceptable discount. Retailers 66-70 benefit because they pay consumer service provider 72 only if an incremental profit is realized. If the consumer does not redeem the discounted offer, then there is no incremental profit. The retailer does not have to pay consumer service provider 72 for generating a non-redeemed discounted offer. In addition, retailers 66-70 receive the remainder of the incremental profit after distributing a share to consumer service provider 72. If the incremental profit is small, then the portion paid to consumer service provider 72 is proportionately small. If the incremental profit is large, then both retailers 66-70 and consumer service provider 72 benefit by their relative proportions of the incremental revenue or profit. The retailer can rely on effective utilization of the marketing budget because the compensation to consumer service provider 72 is based on objective, positive results. The performance based pricing, promotion, and personalized offer management is effective and useful for consumers 62 and 64, retailers 66-70, and consumer service provider 72.”).

With respect to Claim 35:
Ouimet teaches the service provider system of claim 33, wherein the one or more processors are further configured to execute an instruction to notify the other entities of reducing the revenue (i.e. entities monitor incremental profit and realize when they receive an increasing or decreasing share of profit) (Ouimet: ¶ [0129] “Retailers 66-70 can monitor the incremental revenue or profit in block 184 and provide assurances to their management that the marketing budget is being well spent via individualized discounted offers 180. T-LOG data 46 shows that the consumer purchased the product with an individualized discounted offer 180 that is less than the maximum retailer acceptable discount. The promotional campaign achieved its goal in that the consumer actually redeemed the discounted offer. The retailer made a sale and received more profit than would have been realized with the maximum retailer acceptable discount. Retailers 66-70 benefit because they pay consumer service provider 72 only if an incremental profit is realized. If the consumer does not redeem the discounted offer, then there is no incremental profit. The retailer does not have to pay consumer service provider 72 for generating a non-redeemed discounted offer. In addition, retailers 66-70 receive the remainder of the incremental profit after distributing a share to consumer service provider 72. If the incremental profit is small, then the portion paid to consumer service provider 72 is proportionately small. If the incremental profit is large, then both retailers 66-70 and consumer service provider 72 benefit by their relative proportions of the incremental revenue or profit. The retailer can rely on effective utilization of the marketing budget because the compensation to consumer service provider 72 is based on objective, positive results. The performance based pricing, promotion, and personalized offer management is effective and useful for consumers 62 and 64, retailers 66-70, and consumer service provider 72.”).

With respect to Claim 36:
Ouimet teaches:
The service provider system of claim 21, wherein the one or more processors are further configured to execute the instructions to: calculate a first incentive offer metric score based on the first plurality of incentive offer metrics calculated (i.e. metrics associated with maximum discounted offer and individualized discounted offer are evaluated to determine incremental revenue or profit) (Ouimet: ¶ [0138] “In block 214, an evaluation is made of purchases of product Pl by consumers 202-206 of offer group 200 to determine the incremental revenue or profit to retailers 66-70. The actual purchase of product Pl using the individualized discounted offer 210 is recorded in T-LOG data 20, as described in FIG. 1 and Table 1. The difference between the maximum discounted offer authorized by retailers 66-70 and the amount of the individualized discounted offer 210 made to consumers 202-204 in offer group 200 is the incremental revenue or profit.”),
wherein calculating the first incentive offer metric score comprises weighting each of the first plurality of incentive offer metrics, and aggregating the weighted first plurality of incentive offer metrics (i.e. score such as net value is affected by weighting product attributes, wherein the information is aggregated from the T-Log data) (Ouimet: ¶ [0115] “Primarily, a particular retailer will be the optimized product source when the combination of the individualized discounted price and product attributes offered by the retailer aligns with, or provides maximum net value for the consumer in accordance with, the consumer's profile and shopping list with weighted preferences. Retailers 66-70 can enhance their relative position and provide support for consumer service provider 72 by making T-LOG data 46 available to consumer service provider 72. One way to get a high score when comparing retailer product attributes to the consumer-defined weighted product attributes is to ensure that personal assistant engine 74 has access to the most accurate and up-to-date retailer product attributes via central database 146. Even though a given retailer may have a product with desirable attributes, personal assistant engine 74 cannot record a high score if it does not have complete information about the retailer's products. By giving consumer service provider 72 direct access to T-LOG data 46, the retailer makes the product information readily available to personal assistant engine 74 which will hopefully increase its score and provide more occurrences of the retailer being the recommended source for as many products as possible on optimized shopping list 144.”); and
calculate a second incentive offer metric score based on the second plurality of incentive offer metrics calculated (i.e. metrics associated with maximum discounted offer and individualized discounted offer are evaluated to determine incremental revenue or profit) (Ouimet: ¶ [0138] “In block 214, an evaluation is made of purchases of product Pl by consumers 202-206 of offer group 200 to determine the incremental revenue or profit to retailers 66-70. The actual purchase of product Pl using the individualized discounted offer 210 is recorded in T-LOG data 20, as described in FIG. 1 and Table 1. The difference between the maximum discounted offer authorized by retailers 66-70 and the amount of the individualized discounted offer 210 made to consumers 202-204 in offer group 200 is the incremental revenue or profit.”),
wherein calculating the second incentive offer metric score comprises weighting each of the second plurality of incentive offer metrics, and aggregating the weighted second plurality of incentive offer metrics (i.e. score such as net value is affected by weighting product attributes, wherein the information is aggregated from the T-Log data) (Ouimet: ¶ [0115] “Primarily, a particular retailer will be the optimized product source when the combination of the individualized discounted price and product attributes offered by the retailer aligns with, or provides maximum net value for the consumer in accordance with, the consumer's profile and shopping list with weighted preferences. Retailers 66-70 can enhance their relative position and provide support for consumer service provider 72 by making T-LOG data 46 available to consumer service provider 72. One way to get a high score when comparing retailer product attributes to the consumer-defined weighted product attributes is to ensure that personal assistant engine 74 has access to the most accurate and up-to-date retailer product attributes via central database 146. Even though a given retailer may have a product with desirable attributes, personal assistant engine 74 cannot record a high score if it does not have complete information about the retailer's products. By giving consumer service provider 72 direct access to T-LOG data 46, the retailer makes the product information readily available to personal assistant engine 74 which will hopefully increase its score and provide more occurrences of the retailer being the recommended source for as many products as possible on optimized shopping list 144.”).

With respect to Claim 37:
Ouimet teaches the service provider system of claim 21, wherein the one or more processors are further configured to execute an instruction to notify at least one of the original incentive offer or the modified incentive offer as an offer notification to the mobile device (Ouimet: ¶ [0062] “Likewise, a consumer operating with a cellular telephone or other wireless communication device 88 is connected to electronic communication network 84 by way of communication channel or link 90. The electronic communication network 84 is a distributed network of interconnected routers, gateways, switches, and servers, each with a unique internet protocol (IP) address to enable communication between individual computers, cellular telephones, electronic devices, or nodes within the network. In one embodiment, electronic communication network 84 is a global, open-architecture network, commonly known as the Internet. Communication channels 86 and 90 are bi-directional and transmit data between consumer computer 82 and consumer cell phone 88 and electronic communication network 84 in a hard-wired or wireless configuration. For example, consumer computer 82 has email, texting, and Internet capability, and consumer cell phone 88 has email, texting, and Internet capability.” Furthermore, as cited in ¶ [0119] “The individualized discount is transmitted back to the consumer and displayed on cell phone 116.”).

With respect to Claim 38:
Ouimet teaches the service provider system of claim 37, wherein at least one of the notification for the original incentive offer or the modified incentive offer is sent as an SMS message or a mobile application notification (Ouimet: ¶ [0062] “Likewise, a consumer operating with a cellular telephone or other wireless communication device 88 is connected to electronic communication network 84 by way of communication channel or link 90. The electronic communication network 84 is a distributed network of interconnected routers, gateways, switches, and servers, each with a unique internet protocol (IP) address to enable communication between individual computers, cellular telephones, electronic devices, or nodes within the network. In one embodiment, electronic communication network 84 is a global, open-architecture network, commonly known as the Internet. Communication channels 86 and 90 are bi-directional and transmit data between consumer computer 82 and consumer cell phone 88 and electronic communication network 84 in a hard-wired or wireless configuration. For example, consumer computer 82 has email, texting, and Internet capability, and consumer cell phone 88 has email, texting, and Internet capability.” Furthermore, as cited in ¶ [0119] “The individualized discount is transmitted back to the consumer and displayed on cell phone 116.”).

With respect to Claim 42:
Ouimet teaches the method of claim 39, wherein updating the ratio of revenue shared between the other entities comprises updating a rate or a percentage of shared revenue (i.e. incremental profit is used to update sharing percentage of revenue between parties) (Ouimet: ¶ [0127] “For example, if the retailer has authorized a maximum discounted offer of$2.00 and consumer 62 is offered an individualized discounted offer of$ l .25, then the incremental profit is $0.75 for product Pl. That is, the retailer was willing to offer a maximum discount of $2.00, but consumer service provider 72 had determined that consumer 62 would likely purchase product Pl for $1 .25 discount. The regular price, individualized discounted offer 180, and actual purchase of product Pl is recorded in T-LOG data 20, as described in FIG. 1 and Table 1. T-LOG data 20 shows that consumer 62 did indeed purchase product Pl with the individualized discounted offer of$1.25. The retailer realized $0.75 more revenue or profit than would have been earned if consumer 62 had received a maximum discount of$2.00. The incremental profit for the transaction involving the sale of product Pl to consumer 62 is $0.75. Based on a sharing percentage of 30%, consumer service provider 72 receives a performance based fee of $0.75*0.30=$0.225 for the purchase of product Pl by consumer 62.”).


Claim(s) 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ouimet and Luchene in further view of U.S. Publication 2002/0123930 to Boyd.

With respect to Claim 24:
Ouimet teaches the service provider system of claim 21, wherein the one or more processors are further configured to execute the instructions to: calculate at least one of the first plurality of incentive offer metrics or the second plurality of incentive offer metrics (i.e. metrics associated with discounted offer are evaluated to determine incremental revenue or profit) (Ouimet: ¶ [0138] “In block 214, an evaluation is made of purchases of product Pl by consumers 202-206 of offer group 200 to determine the incremental revenue or profit to retailers 66-70. The actual purchase of product Pl using the individualized discounted offer 210 is recorded in T-LOG data 20, as described in FIG. 1 and Table 1. The difference between the maximum discounted offer authorized by retailers 66-70 and the amount of the individualized discounted offer 210 made to consumers 202-204 in offer group 200 is the incremental revenue or profit.”).
Ouimet and Luchene do not explicitly disclose wherein calculating the at least one of the first plurality of incentive offer metrics or the second plurality of incentive offer metrics comprises calculating a cost per pre-promotion sales metric based on customer discount, a number of at least one of original incentive offers or modified incentive offers redeemed, total fees paid to service providers, and a total price of products where at least one of the original incentive offer or the modified incentive offer was redeemed.
However, Boyd further discloses calculating a cost per pre-promotion sales metric based on customer discount, a number of at least one of original incentive offers or modified incentive offers redeemed, total fees paid to service providers, and a total price of products where at least one of the original incentive offer or the modified incentive offer was redeemed (i.e. determines cost per promotion scheme) (Boyd: ¶ [0111] “The COSM 1000 functions to determine costs for the promotion scheme. As described in the cost organization method 1010 and illustrated in Fig. 10, the COSM 1000 first determines base product cost without the promotion scheme, step 1020. The COSM then determines indirect promotion costs caused by the promotion scheme, step 1030. In particular, the COSM 1000 looks to, for example, the increased costs per unit associated with increased sales volume or share from the promotion. The COSM 1000 next determines the direct costs for the promotion scheme, step 1040. For instance, the COSM 1000 may determine incentive costs, offer channel costs, customer segment cost, order channel cost, etc. The COSM then sums the indirect and direct promotion scheme costs to determine a total cost.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Boyd’s calculating a cost per pre-promotion sales metric based on customer discount, a number of at least one of original incentive offers or modified incentive offers redeemed, total fees paid to service providers, and a total price of products where at least one of the original incentive offer or the modified incentive offer was redeemed to Ouimet’s sending a modified offer to a second consumer and determining incentive offer metrics associated with modified offer. One of ordinary skill in the art would have been motivated to do so in order for “for producing a value evaluation and recommendation for promotion on a targeted product so as to analyze, evaluate, improve, and design promotions to meet a user's need.” (Boyd: ¶ [0006]).

With respect to Claim 25:
Ouimet teaches the service provider system of claim 21, wherein the one or more processors are further configured to execute the instructions to: calculate at least one of the first plurality of incentive offer metrics or the second plurality of incentive offer metrics (i.e. metrics associated with discounted offer are evaluated to determine incremental revenue or profit) (Ouimet: ¶ [0138] “In block 214, an evaluation is made of purchases of product Pl by consumers 202-206 of offer group 200 to determine the incremental revenue or profit to retailers 66-70. The actual purchase of product Pl using the individualized discounted offer 210 is recorded in T-LOG data 20, as described in FIG. 1 and Table 1. The difference between the maximum discounted offer authorized by retailers 66-70 and the amount of the individualized discounted offer 210 made to consumers 202-204 in offer group 200 is the incremental revenue or profit.”).
Ouimet and Luchene do not explicitly disclose wherein calculating the at least one of the first plurality of incentive offer metrics or the second plurality of incentive offer metrics comprises calculating a cost per product metric based on a ratio customer discount, a number of at least one of original incentive offers or modified incentive offers redeemed, total fees paid to service providers, and a total number of products where at least one of the original incentive offer or the modified incentive offer was redeemed.
However, Boyd further discloses calculating a cost per product metric based on a ratio customer discount, a number of at least one of original incentive offers or modified incentive offers redeemed, total fees paid to service providers, and a total number of products where at least one of the original incentive offer or the modified incentive offer was redeemed (i.e. determine cost per base product) (Boyd: ¶ [0111] “The COSM 1000 functions to determine costs for the promotion scheme. As described in the cost organization method 1010 and illustrated in Fig. 10, the COSM 1000 first determines base product cost without the promotion scheme, step 1020. The COSM then determines indirect promotion costs caused by the promotion scheme, step 1030. In particular, the COSM 1000 looks to, for example, the increased costs per unit associated with increased sales volume or share from the promotion. The COSM 1000 next determines the direct costs for the promotion scheme, step 1040. For instance, the COSM 1000 may determine incentive costs, offer channel costs, customer segment cost, order channel cost, etc. The COSM then sums the indirect and direct promotion scheme costs to determine a total cost.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Boyd’s calculating a cost per product metric based on a ratio customer discount, a number of at least one of original incentive offers or modified incentive offers redeemed, total fees paid to service providers, and a total number of products where at least one of the original incentive offer or the modified incentive offer was redeemed to Ouimet’s sending a modified offer to a second consumer and determining incentive offer metrics associated with modified offer. One of ordinary skill in the art would have been motivated to do so in order for “for producing a value evaluation and recommendation for promotion on a targeted product so as to analyze, evaluate, improve, and design promotions to meet a user's need.” (Boyd: ¶ [0006]).

With respect to Claim 26:
Ouimet teaches the service provider system of claim 21, wherein the one or more processors are further configured to execute the instructions to: calculate at least one of the first plurality of incentive offer metrics or the second plurality of incentive offer metrics (i.e. metrics associated with discounted offer are evaluated to determine incremental revenue or profit) (Ouimet: ¶ [0138] “In block 214, an evaluation is made of purchases of product Pl by consumers 202-206 of offer group 200 to determine the incremental revenue or profit to retailers 66-70. The actual purchase of product Pl using the individualized discounted offer 210 is recorded in T-LOG data 20, as described in FIG. 1 and Table 1. The difference between the maximum discounted offer authorized by retailers 66-70 and the amount of the individualized discounted offer 210 made to consumers 202-204 in offer group 200 is the incremental revenue or profit.”).
Ouimet and Luchene do not explicitly disclose wherein calculating the at least one of the first plurality of incentive offer metrics or the second plurality of incentive offer metrics comprises calculating a cost per new customer metric based on customer discount, a number of at least one of original incentive offers or modified incentive offers redeemed, total fees paid to service providers, and a number of consumers who purchased products for a first time where at least one of the original incentive offer or the modified incentive offer was redeemed.
However, Boyd further discloses calculating a cost per new customer metric based on customer discount, a number of at least one of original incentive offers or modified incentive offers redeemed, total fees paid to service providers, and a number of consumers who purchased products for a first time where at least one of the original incentive offer or the modified incentive offer was redeemed (Boyd: ¶ [0111] “The COSM 1000 functions to determine costs for the promotion scheme. As described in the cost organization method 1010 and illustrated in Fig. 10, the COSM 1000 first determines base product cost without the promotion scheme, step 1020. The COSM then determines indirect promotion costs caused by the promotion scheme, step 1030. In particular, the COSM 1000 looks to, for example, the increased costs per unit associated with increased sales volume or share from the promotion. The COSM 1000 next determines the direct costs for the promotion scheme, step 1040. For instance, the COSM 1000 may determine incentive costs, offer channel costs, customer segment cost, order channel cost, etc. The COSM then sums the indirect and direct promotion scheme costs to determine a total cost.” Furthermore, as cited in ¶ [0034] “In the customer segmentation method 310, the CUSM 300 first collects a list of customers for the products defined by the PSM 200. As with the PSM 200, the CUSM 300 may either receive the customer list from an external source, step 320, or the CUSM 300 may automatically generates the customer list, step 330. For instance, the CUSM 300 may analyze a record of past transactions involving the products designated by the PSM 200. The CUSM 300 next reviews customer characteristics, step 340. The analysis of the customers may be generally accomplished by organizing the customer data into a relational database and then employing SQL to organize the customer data according to desired characteristics, such as geographic location. The CUSM 300 then divides the customers into different possible global customer segmentations, each with two or more segments, step 350. Using historical transaction data, the CUSM 300 may further determine cross impacts between customer segments, step 360. The CUSM then keeps only the customer segmentations without cross impact between different segments, step 370.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Boyd’s calculating a cost per new customer metric based on customer discount, a number of at least one of original incentive offers or modified incentive offers redeemed, total fees paid to service providers, and a number of consumers who purchased products for a first time where at least one of the original incentive offer or the modified incentive offer was redeemed to Ouimet’s sending a modified offer to a second consumer and determining incentive offer metrics associated with modified offer. One of ordinary skill in the art would have been motivated to do so in order for “for producing a value evaluation and recommendation for promotion on a targeted product so as to analyze, evaluate, improve, and design promotions to meet a user's need.” (Boyd: ¶ [0006]).

With respect to Claim 27:
Ouimet teaches the service provider system of claim 21, wherein the one or more processors are further configured to execute the instructions to: calculate at least one of the first plurality of incentive offer metrics or the second plurality of incentive offer metrics (i.e. metrics associated with discounted offer are evaluated to determine incremental revenue or profit) (Ouimet: ¶ [0138] “In block 214, an evaluation is made of purchases of product Pl by consumers 202-206 of offer group 200 to determine the incremental revenue or profit to retailers 66-70. The actual purchase of product Pl using the individualized discounted offer 210 is recorded in T-LOG data 20, as described in FIG. 1 and Table 1. The difference between the maximum discounted offer authorized by retailers 66-70 and the amount of the individualized discounted offer 210 made to consumers 202-204 in offer group 200 is the incremental revenue or profit.”).
Ouimet and Luchene do not explicitly disclose wherein calculating the at least one of the first plurality of incentive offer metrics or the second plurality of incentive offer metrics comprises calculating a cost per loyal customer metric based on customer discount, a number of at least one of original incentive offers or modified incentive offers redeemed, total fees paid to service providers, and a number of consumers who purchased products where at least one of the original incentive offer or the modified incentive offer was redeemed more than once during a defined time period.
However, Boyd further discloses calculating a cost per loyal customer metric based on customer discount, a number of at least one of original incentive offers or modified incentive offers redeemed, total fees paid to service providers, and a number of consumers who purchased products where at least one of the original incentive offer or the modified incentive offer was redeemed more than once during a defined time period (Boyd: ¶ [0111] “The COSM 1000 functions to determine costs for the promotion scheme. As described in the cost organization method 1010 and illustrated in Fig. 10, the COSM 1000 first determines base product cost without the promotion scheme, step 1020. The COSM then determines indirect promotion costs caused by the promotion scheme, step 1030. In particular, the COSM 1000 looks to, for example, the increased costs per unit associated with increased sales volume or share from the promotion. The COSM 1000 next determines the direct costs for the promotion scheme, step 1040. For instance, the COSM 1000 may determine incentive costs, offer channel costs, customer segment cost, order channel cost, etc. The COSM then sums the indirect and direct promotion scheme costs to determine a total cost.” Furthermore, as cited in ¶ [0034] “In the customer segmentation method 310, the CUSM 300 first collects a list of customers for the products defined by the PSM 200. As with the PSM 200, the CUSM 300 may either receive the customer list from an external source, step 320, or the CUSM 300 may automatically generates the customer list, step 330. For instance, the CUSM 300 may analyze a record of past transactions involving the products designated by the PSM 200. The CUSM 300 next reviews customer characteristics, step 340. The analysis of the customers may be generally accomplished by organizing the customer data into a relational database and then employing SQL to organize the customer data according to desired characteristics, such as geographic location. The CUSM 300 then divides the customers into different possible global customer segmentations, each with two or more segments, step 350. Using historical transaction data, the CUSM 300 may further determine cross impacts between customer segments, step 360. The CUSM then keeps only the customer segmentations without cross impact between different segments, step 370.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Boyd’s calculating a cost per loyal customer metric based on customer discount, a number of at least one of original incentive offers or modified incentive offers redeemed, total fees paid to service providers, and a number of consumers who purchased products where at least one of the original incentive offer or the modified incentive offer was redeemed more than once during a defined time period to Ouimet’s sending a modified offer to a second consumer and determining incentive offer metrics associated with modified offer. One of ordinary skill in the art would have been motivated to do so in order for “for producing a value evaluation and recommendation for promotion on a targeted product so as to analyze, evaluate, improve, and design promotions to meet a user's need.” (Boyd: ¶ [0006]).

With respect to Claim 28:
Ouimet teaches the service provider system of claim 21, wherein the one or more processors are further configured to execute the instructions to: calculate at least one of the first plurality of incentive offer metrics or the second plurality of incentive offer metrics (i.e. metrics associated with discounted offer are evaluated to determine incremental revenue or profit) (Ouimet: ¶ [0138] “In block 214, an evaluation is made of purchases of product Pl by consumers 202-206 of offer group 200 to determine the incremental revenue or profit to retailers 66-70. The actual purchase of product Pl using the individualized discounted offer 210 is recorded in T-LOG data 20, as described in FIG. 1 and Table 1. The difference between the maximum discounted offer authorized by retailers 66-70 and the amount of the individualized discounted offer 210 made to consumers 202-204 in offer group 200 is the incremental revenue or profit.”).
Ouimet and Luchene do not explicitly disclose wherein calculating the at least one of the first plurality of incentive offer metrics or the second plurality of incentive offer metrics comprises calculating a cost per new loyal customer metric based on customer discount, a number of at least one of original incentive offers or modified incentive offers redeemed, total fees paid to service providers, and a number of consumers who purchased products associated with at least one of the original incentive offer or the modified incentive offer for a first time and more than once during a defined time period.
However, Boyd further discloses calculating a cost per new loyal customer metric based on customer discount, a number of at least one of original incentive offers or modified incentive offers redeemed, total fees paid to service providers, and a number of consumers who purchased products associated with at least one of the original incentive offer or the modified incentive offer for a first time and more than once during a defined time period (Boyd: ¶ [0111] “The COSM 1000 functions to determine costs for the promotion scheme. As described in the cost organization method 1010 and illustrated in Fig. 10, the COSM 1000 first determines base product cost without the promotion scheme, step 1020. The COSM then determines indirect promotion costs caused by the promotion scheme, step 1030. In particular, the COSM 1000 looks to, for example, the increased costs per unit associated with increased sales volume or share from the promotion. The COSM 1000 next determines the direct costs for the promotion scheme, step 1040. For instance, the COSM 1000 may determine incentive costs, offer channel costs, customer segment cost, order channel cost, etc. The COSM then sums the indirect and direct promotion scheme costs to determine a total cost.” Furthermore, as cited in ¶ [0034] “In the customer segmentation method 310, the CUSM 300 first collects a list of customers for the products defined by the PSM 200. As with the PSM 200, the CUSM 300 may either receive the customer list from an external source, step 320, or the CUSM 300 may automatically generates the customer list, step 330. For instance, the CUSM 300 may analyze a record of past transactions involving the products designated by the PSM 200. The CUSM 300 next reviews customer characteristics, step 340. The analysis of the customers may be generally accomplished by organizing the customer data into a relational database and then employing SQL to organize the customer data according to desired characteristics, such as geographic location. The CUSM 300 then divides the customers into different possible global customer segmentations, each with two or more segments, step 350. Using historical transaction data, the CUSM 300 may further determine cross impacts between customer segments, step 360. The CUSM then keeps only the customer segmentations without cross impact between different segments, step 370.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Boyd’s calculating a cost per new loyal customer metric based on customer discount, a number of at least one of original incentive offers or modified incentive offers redeemed, total fees paid to service providers, and a number of consumers who purchased products associated with at least one of the original incentive offer or the modified incentive offer for a first time and more than once during a defined time period to Ouimet’s sending a modified offer to a second consumer and determining incentive offer metrics associated with modified offer. One of ordinary skill in the art would have been motivated to do so in order for “for producing a value evaluation and recommendation for promotion on a targeted product so as to analyze, evaluate, improve, and design promotions to meet a user's need.” (Boyd: ¶ [0006]).

With respect to Claim 29:
Ouimet and Luchene do not explicitly disclose the service provider system of claim 21, wherein the one or more processors are further configured to execute the instructions to calculate at least one of the first plurality of incentive offer metrics or the second plurality of incentive offer metrics based on customer demographic information selected from a group consisting of geographic data, income data, behavior, common interest information, and age.
However, Boyd further discloses wherein the one or more processors are further configured to execute the instructions to calculate at least one of the first plurality of incentive offer metrics or the second plurality of incentive offer metrics based on customer demographic information selected from a group consisting of geographic data, income data, behavior, common interest information, and age (Boyd: ¶ [0034] “The CUSM 300 defines and categorizes the consumers of the products specified in by the PSM 200 in the product segmentation method 210. The user may manually provide data for the segmentation of the customers or, more typically, the CUSM 300 may automatically segment the customer according to various demographic or market information. The CUSM 300 preferably automatically segments the customers using various characteristics. For instance, commercial consumers may be divided into categories of differing business sizes and revenue levels. The CUSM 300 may operate using a customer segmentation method 310, as illustrated in FIG. 3. In the customer segmentation method 310, the CUSM 300 first collects a list of customers for the products defined by the PSM 200. As with the PSM 200, the CUSM 300 may either receive the customer list from an external source, step 320, or the CUSM 300 may automatically generates the customer list, step 330. For instance, the CUSM 300 may analyze a record of past transactions involving the products designated by the PSM 200. The CUSM 300 next reviews customer characteristics, step 340. The analysis of the customers may be generally accomplished by organizing the customer data into a relational database and then employing SQL to organize the customer data according to desired characteristics, such as geographic location. The CUSM 300 then divides the customers into different possible global customer segmentations, each with two or more segments, step 350. Using historical transaction data, the CUSM 300 may further determine cross impacts between customer segments, step 360. The CUSM then keeps only the customer segmentations without cross impact between different segments, step 370. The CUSM 300 only looks to customer categories in which sales are independent events to avoid covariance terms in the mathematical evaluation of the market model created by the promotion pricing system 100. In other words, sales to one consumer segment of the market should not effect demand from other consumer segments.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Boyd’s calculate at least one of the first plurality of incentive offer metrics or the second plurality of incentive offer metrics based on customer demographic information selected from a group consisting of geographic data, income data, behavior, common interest information, and age to Ouimet’s sending a modified offer to a second consumer and determining incentive offer metrics associated with modified offer. One of ordinary skill in the art would have been motivated to do so in order for “for producing a value evaluation and recommendation for promotion on a targeted product so as to analyze, evaluate, improve, and design promotions to meet a user's need.” (Boyd: ¶ [0006]).

With respect to Claim 30:
Ouimet and Luchene do not explicitly disclose the service provider system of claim 21, wherein the one or more processors is further configured execute the instructions to calculate at least one of the first plurality of incentive offer metrics or the second plurality of incentive offer metrics based on market segment information selected from a group consisting of merchant size and merchant type.
However, Boyd further discloses wherein the one or more processors is further configured execute the instructions to calculate at least one of the first plurality of incentive offer metrics or the second plurality of incentive offer metrics based on market segment information selected from a group consisting of merchant size and merchant type (Boyd: ¶ [0031] “The PSM 200 defines the products in the market model created and analyzed by promotion pricing system 100. Specifically, the PSM 200 creates and organizes a list of related products. As generally illustrated in FIG. 2, the PSM 200 may employ a production segmentation method 210 for collecting, organizing and presenting the product data. The user may input this data (Step 220), or the PSM 200 may collect data from a list of products, step 230. For instance, the PSM 200 may download data from a database containing product catalog information or may employ known data collection and mining techniques such as automated XML data crawling applications. Alternatively, the PSM may use defining product characteristics to select appropriated competing products in view of a list of the user's products. After acquiring the data, the PSM categorize products into product segments by similar behavior, attributes, or features, step 240. The categorization of the products may be generally accomplished by organizing the product data into a relational database and then employing standard query language (SQL) to organize the product data according to desired characteristics. In organizing the product data, the PSM 200 may determine promotion impacting factors including impacts across segments, step 250. The PSM 200 may then list the user's own target products along with associated, competing products, step 260. In this way, the PSM 200 also defines the suppliers to the market model created and evaluated by the promotion pricing system 100.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Boyd’s calculate at least one of the first plurality of incentive offer metrics or the second plurality of incentive offer metrics based on market segment information selected from a group consisting of merchant size and merchant type to Ouimet’s sending a modified offer to a second consumer and determining incentive offer metrics associated with modified offer. One of ordinary skill in the art would have been motivated to do so in order for “for producing a value evaluation and recommendation for promotion on a targeted product so as to analyze, evaluate, improve, and design promotions to meet a user's need.” (Boyd: ¶ [0006]).


Response to Arguments
Applicant’s arguments see page 11 of the Remarks disclosed, filed on 06/29/2022, with respect to the 35 U.S.C. § 101 rejection(s) of claim(s) 21-30, 32-40, and 42 have been considered but are not persuasive. The Applicant asserts “Applicant submits that the pending claims integrate any abstract idea into a practical application. In particular, the claims recite an offer provider system and a service provider system in communication with each other to "modify ... the original incentive offer based on the first plurality of incentive offer metrics” not meeting a particular condition and “modify/update revenue sharing” based on the incentive offer metrics of the modified incentive offer meeting that condition. That is, the claims enable a merchant to receive more revenue for a particular incentive offer using a mechanism that electronically generates a new incentive offer, based on offer metrics of the original offer and checks whether the new incentive offer gets offer metrics that meet the condition, thereby integrating any abstract idea into a practical application.” The Examiner respectfully disagrees. Enabling a merchant to receive more revenue for a particular incentive offer using a mechanism that electronically generates a new incentive offer, based on offer metrics of the original offer and checks whether the new incentive offer gets offer metrics that meet the condition does not integrate the abstract idea into a practical application because this further recites the abstract idea of modifying or updating a ratio revenue shared between entities based on comparing incentive offer metrics. Under Step 2A, Prong I, claims 21, 39, and 40 are directed to an abstract idea without significantly more, as they all recite a judicial exception. Modifying or updating a revenue shared between entities based on comparing incentive offer metrics is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. Therefore, the rejection(s) of claim(s) 21-30, 32-40, and 42 under 35 U.S.C. § 101 is maintained above with an updated analysis.
Applicant’s arguments see pages 11-12 of the Remarks disclosed, filed on 06/29/2022, with respect to the 35 U.S.C. § 103(a) rejection(s) of claim(s) 21-23, 32-40, and 42 over Ouimet in view of Luchene have been considered and are not persuasive. The Applicant asserts “The cited formulas/equations of {{[ [0147] - [0155] offer calculations for three different values. The first value is “profit realized from the offer group for the product over all transactions.” See Ouimet, {| [0148]. That is, the formula takes a profit from each transaction for the offer group and sums that profit together to arrive at a result. The second value is “profit realized from the control group for the product over all transaction.” See Ouimet, J [0148]. That is, the formula takes a profit from each transaction for the control group and sums that profit together to arrive at a result. The third value is derived from the combination of the first two values such that the incremental profit is “the size of the offer group in terms of number of customers, average group sales, or average group profit” multiplied by the difference between the realized profit from the offer group divided by the size of the offer group and the realized profit from the control group divided by the size of the control group. Accordingly, Ouimet does not discuss second weighted ratio of a second plurality of costs associated with providing the modified incentive offer. At best, Ouimet discusses an average profit difference between the offer group and the control group and multiplying that number by the size of the offer group for deriving at “incremental profile or revenue”. See Ouimet, {| [0147] - [0155]. That is, there is no discussion of “costs” for providing the modified incentive offer. Luchene, like Ouimet, does not show or render obvious the subject matter at issue.” The Examiner respectfully disagrees. The Examiner would like to refer the Applicant to the Luchene reference; Fig. 11 which discloses a first offer, A, and the cost of distributing offer A, $1.00, and also discloses a second offer, B, and the cost of distributing offer B, $0.42. Examiner would also like to refer the Applicant to ¶ [0059] of the Luchene reference; “The performance rate of this offer is evaluated, and compared with the performance rate of the offer in prior time periods. If the performance rate declines below that of prior time periods, the offer may be discontinued and replaced. As a replacement, another (discontinued) offer may be granted a randomly-selected or predetermined offer frequency, allowing the corresponding performance rate to be evaluated.” Furthermore, as cited in ¶¶ [0040] [0041] “A Profit Rate is a performance rate of an offer that may be calculated in accordance with the following: Profit Rate=(Revenue-Cost)/Number of Times Provided…The Revenue is the amount of all income derived due to customers accepting the offer. The Cost is the expense incurred from customers accepting the offer. The Number of Times Provided is the number of times a particular offer was provided to customers.” It is clear from the disclosure above that the Luchene reference teaches the first plurality of incentive offer metrics reflecting a first weighted ratio of a first plurality of costs associated with providing the original incentive; and determine a second plurality of incentive offer metrics based on the second transaction information, the second plurality of incentive offer metrics reflecting a second weighted ration of a second plurality of costs associated with providing the modified incentive offer. Therefore, the rejection(s) of claim(s) 21-23, 32-40, and 42 under 35 U.S.C. § 103(a) is provided above with updated citations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
August 27, 2022